DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 1, the language “about” at lines 3, 8, 13, 18, 22, 27, and 33 is indefinite.  For example, one skilled in the art is not able to determine with any specificity the actual duration covered by the recitation “for about 5 minutes” which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of this term, and, as a result, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Moreover, the language “slightly” at line 6, “as long as possible” at line 12, “comfortably” at line 30, “as much as possible” at line 32, and “very slowly” at line 32, are also terms of degree or subjectivity with no clear definition in the claim or specification such that one skilled in the art may ascertain with any specificity the meaning of these terms within the claim.   In addition, the language “waste-deep” at line 12, and “exhales only 10 to 20 percent of a full breath” at line 16 are indefinite as the amount exhaled and depth of water would naturally change and/or be dependent on the size of the trainee.  Moreover, there is no reasonably clear and exclusive definition provided of what constitutes “a deep breath” at line 16 or “a full breath” at line 17 as compared to any other amount of breath.  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 Claim 1 recites the limitations “holds this position” at line 7.  However, it is not clear what constitutes “this position.”  In addition, the language “repeats this position for about 5 minutes” is goes through the sequence of moves previously recited (i.e., hands-up, pushing hips, bending knees) and then holds the position for 5 minutes, or if the sequence is continuously repeated for 5 minutes.  Also, it is unclear what is referred to by “this posture” at line 9.  In addition, it is unclear what is meant by “pushes their hips behind” at line 7, as it is unclear what “behind” is in reference to or is relative to.   Finally, the language in the last two lines “and is carried out for about 20 minutes” is unclear.  In particular, it is not clear whether the float is carried out for 20 minutes or the straightening of the body is carried out for 20 minutes.
The language “the trainee’s neck” at line 2, “the Leaf-floating posture” at line 5, “the trainee” at line 2, “the edge” at line 15, and “the swimming pool” at line 15 are indefinite.  There is insufficient antecedent basis for these limitations in the claim.
In re claim 2, the language “gradually” at line 3, and “completely relaxed” at line 5 are indefinite.  These are terms of degree or subjectivity with no clear definition in the claim or specification, such that one skilled in the art may ascertain with any specificity the meaning of these terms within the claim.  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In re claim 3, it is unclear whether “the training step with artificial waves” is a separate step or part of “the real situations training step” from the language of the claim.  The language “relatively calm” at lines 3-4, and “eventually” at line 4 are terms of degree or subjectivity with no clear definition in the claim or specification, such that one skilled in the art may ascertain with any specificity the meaning of these terms within the claim.  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2 and 3 depend from a rejected base claim and therefore are also rejected for the reasons provided for each base claim.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature and/or an abstract idea without significantly more.
For claims to be patentable under Section 101 the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  
Claims 1-3 recite a process, however, this does not end the analysis. Claim 1 recites a step for floating the trainee's lower body through application of Archimedes' Law of the Lever, in which the center of gravity is moved toward upper body by bending the knees.  As a result, the claim recites a law of nature directed to the property of buoyancy.  In addition, the claim recites a series of training steps taken by a trainee under the supervision of an instructor, e.g., a “familiarizing with water step” in which the trainee holds their breath as long as possible by submerging their face under waist-deep water, carried out for about 5 minutes under the guidance of the instructor and “a dry-land rehearsal step” for learning the Leaf-floating posture in which the trainee stands with their feet slightly set apart, holds both hands up, pushes their hips behind, bends their knees slightly, and holds this position, wherein the trainee repeats this position for about 5 minutes under the guidance of the instructor to become familiar with this posture for floating on water, which are exemplary.  Similar analysis can be applied to the remaining steps.   As such, the recitations also fall within the grouping of "methods of organizing human activity" directed to managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). See MPEP Section 2106.04(a)(2) II. C.  In this case, the claims are directed the Abstract Idea of training, instructing, or teaching someone to float using buoyancy.  Additionally, in the claims at their essence recite an abstract idea that is directed to the mental steps of how to teach a person float in water. 
These judicial exceptions (law of nature, organizing human activity, and mental steps) are not integrated into a practical application by the claims.  In particular, the claims do not recite any additional structure, elements or combination of elements that integrate the selected exception into a practical application of the law of nature, organizing human activity, and mental steps, and also the claims do not recite any additional element or combination of elements that amount to significantly more than the law of nature, organizing human activity, and mental steps.   The additional recitations are directed to human activity of a warmup or stretching, a dryland rehearsal, acclimation, and practicing, all of which are fundamental and well-known steps of many exercises and physical activities, including swimming or floating.  Therefore, when taken as a whole the claims are directed to a law of nature and/or an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over the news publication “ ‘The life belt of the sea' leaf-knit survival swimming learning A to Z” by Kim Chul-ki (“Kim”) in view of the publication “Firefighters who learned 'leaf cutting' "I don't care about lifesaving water fires" by Lee Myung-sang (“Lee”), in view of the article “Dry Land Swim Practice for Freestyle ArmRecovery” by Owen (“Owen”), in view of the publication “Stretching routine for swimming” by swimmingaustralia.com (“Stretch”), and in view of the publication “How to Swim With Confidence” by Mark Young (“Young”).
In re claim 1, Kim shows a method for training Leaf-floating, comprising the following steps: an upper and lower bodies balancing step for floating the trainee's lower body through application of Archimedes' Law of the Lever, in which the center of gravity is moved toward upper body by bending the knees, [Kim describes transitions from the rehearsal hooray pose to lying back in the water using controlled breathing for buoyance.  The Archimedes' Law of the Lever is inherent in this move an a well know principal of buoyance and floatation] and a straightening knees and body step in which the trainee, when they can comfortably float with the tips of their knees above surface of water, stretches armpits and arms above their head to extend their upper body as much as possible while straightening their knees very slowly, and is carried out for about 20 minutes [Kim describes the straightening of knees and body to the float position and floatation times of up to 60 minutes].
Kim doesn’t disclose but Lee teaches an 'edge-breathing' step for breathing while lying on the surface of water with the trainee's heels placed on the edge of the swimming pool, wherein the trainee takes a deep breath but exhales only 10 to 20 percent of a full breath in order to retain air in lungs to increase buoyancy, with the help of the instructor or a training buddy [Lee describes the leaf float in which trainees are shown floating with feet on edge of the pool under tutelage of an instructor]; an 'off-the-edge' step in which the trainee moves away from the edge of the swimming pool using their feet previously placed on the edge to push against the edge, with the help of the instructor or the training buddy [Lee describes trainees are shown floating with feet away from edge of the pool under tutelage of an instructor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leaf-float training of Kim and include the edge steps, as taught by Lee, in order to provide stability and to make it easier to float without having to maintain the feet while practicing the breathing of Kim.
Kim discloses the leaf floating posture in which the trainee stands with their feet slightly set apart, holds both hands up, pushes their hips behind, bends their knees slightly, and holds this position [i.e., the shown Hooray position]; however, Kim teaches this posture being performed in shallow water and not on dry land.  However, Owen teaches that dry land swim practice is a great way to improve your skills and knowledge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to include practice of the hurray posture on dry land, as taught by Owen, in order to be able to practice a new position on a solid, stable surface, rather than in the unstable environment of the water, see Owen benefits of dry land practice.
Kim does not teach a preparatory exercise step for relaxing the trainee's neck and body muscles; however, Stretch teaches a preparatory exercise step for relaxing the trainee's neck and body muscles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to include the stretching, as taught by Stretch, in order to loosen up your muscles and wake up your joints before exercise and also to prevent injury, see Stretch first and last paragraphs.
Kim does not teach but Young teaches a familiarizing with water step in which the trainee holds their breath as long as possible by submerging their face under waist-deep water [Young describes gradually progressing from getting face wet, to blowing bubbles, to submersion holding breath to aid new/beginner swimmers to the water]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim to include the submerging their face in water, as taught by Young, in order to allow the trainee to be comfortable and relax in water, see Young - importance overcoming fear of water.
Examiner notes that the applied documents/publications do not show the specific times and number of repetitions for each step; however, the Examiner takes official notice that it is well known during learning of any training method that a trainee will attempt and practice steps and positions through repetition over longer periods of time until a technique is mastered (a general training concept known as practice).  In addition, the disclosure does not indicate that any of the specified number of repetitions or durations as being critical, necessary, or unexpected to learning/training the leaf float method; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the training method to include repetitions and timing in order to learn or train the leaf-float, as practice and repetition are necessary components to the learning of any new skill to provide competency.
In re claim 2 Kim discloses a step carried out after the straightening knees and body step in order to gradually extend the floating duration, wherein the trainee practices until they are able to stay afloat for about 5 to 10 minutes at a time with their body completely relaxed [Kim describes relaxing while leaf floating for up to 60 minutes].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over inventor in view of US YouTube Video at https://www.youtube.com/watch?v=AF5Af5T3Uto (“Leaf-Float Waves Video”) or “Leaf-knitting' that even floats beer bottles 119 certified” by  Shin Seung-hye (“Shin”).
In re claim 3, Kim, Lee, Owen, Stretch and Young, disclose the invention of claim 2 as stated above.   While the combination discloses training using leaf float method, it doesn’t explicitly disclose a training step with artificial waves created in the swimming pool and a real situation training step for training in harsh conditions, starting with simulating relatively calm rivers and seas and eventually moving on to rapid rivers or rough seas, to be carried out after the improving Leaf-floating posture step.
However, Leaf-Float Waves Video and Shin teach a training step with artificial waves created in the swimming pool, and a real situations training step for training in harsh conditions, starting with simulating relatively calm rivers and seas and eventually moving on to rapid rivers or rough seas, to be carried out after the improving Leaf-floating posture step [Person in Video is shown leaf-floating in pool with simulated conditions, such as waves/rough seas-Shin states a wave making machine was used in a five meter pool to test teaching of the leaf floating technique, Shin also describes real world training in the ocean].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of inventor and include the practice of simulated conditions, as taught by Leaf-Float Waves Video, in order to provide practice in relatively safe conditions to increase chances of survival in real-world situations when Leaf-floating.

Inventorship
The inventors named in the application are listed as Cheolghee Kim and Chikwon Ahn.  However, during a search of the invention, the examiner notes a comment by listed co-inventor Cheolghee Kim during an interview in the article “Full Rescue Possible for Even Nonswimmers with Easy 'Leaf Survival Float'” by Ahn, Kyong wherein he responds to a question: “This is a new concept of highly effective and easy to learn swimming method that has been invented and developed by my swim coach Paul Ahn.  The “‘Leaf Survival Float’ method is the very first survival method in the world for the person to use his own body’s buoyancy to lightly float like a tree leaf in the water for a long duration in order to minimize physical consumption of energy to wait for the rescue.”   In addition, several other publications on the safetimes.kr web site refer to Chi-kwon (Paul) Ahn as creator or inventor of the leaf-float, leaf-knit, or leaf-cutting float technique.  As an oath and ADS have been filed in the application, the inventorship is presumed to be correctly named; however, if appropriate or necessary, a request for correction of inventorship can be made under 37 CRF § 1.48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Floating by John Connolly teach various methods of survival floating include a horizontal back floating technique that uses Archimedes law of lever.
US 2011/0223572 teaches a method of training including principles of buoyancy and using air within an individual's lungs provide additional buoyancy that provides a natural ability for an individual to float from the surface in the water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Bodendorf/
Examiner, Art Unit 3715

                                                                                                                                                                                                 /XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        


REQUIREMENT FOR INFORMATION UNDER 37 C.F.R. § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In the course of examining or treating a matter in a pending application, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter.  This may include identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use.
 It appears that the claimed invention may have been in public use greater than one year before the priority date of the claimed invention.  A YouTube video channel: “https://www.youtube.com/user/cheolgheekim/videos” posted by one of the inventors appears to disclose the claimed method of training individuals to “Leaf Float.”  On the channel there are a number of videos1 dated prior to February 2018 that appear to show the application or public use of the claimed method of training leaf floating for which a patent is sought.  In addition, articles posted on www.safetimes.co.kr indicate training, for example, the “119 Survival Swim” that provides the “Leaf Float” method in addition to the possible existence of various publications, guides, manuals or curriculum, such as the Leaf-knitting Survival Swimming guidebook; however, no information disclosure statement was provided with the application.  Therefore, it is believed that Applicant is in possession of information which is reasonably necessary to the examination of this application.

Stipulations of Facts Known to Applicant
In response to this requirement, please agree or disagree to the stipulation of each of the following assertions of facts:
 The Leaf float training method of any of claims 1, 2, or 3 was used train individuals not bound by confidentiality prior to February 2018 (agree/disagree).
 The Leaf float training method of any of claims 1, 2, or 3 was demonstrated, in use, or otherwise disclosed in public prior to February 2018 (agree/disagree).

Interrogatories
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Were the training and/or demonstrations captured at least in part in any the videos on the YouTube video channel: “https://www.youtube.com/user/cheolgheekim/
videos” the same as the presently claimed method for training Leaf-floating? 
If so, what was the earliest date the method was made available?
If not, what claimed steps, in any, were not provided during the training and/or demonstrations?
 
Publications
In response to this requirement, please provide copies of any publication, including pamphlets, videos, advertising, curriculum, course descriptions, course materials, and training materials, and guidebooks, which any of the applicants authored or co-authored and which describe the disclosed and claimed subject matter of training Leaf-Floating or would otherwise be material to the examination of the claimed invention. 
In addition, please provide a copy of the book “Leaf-Knit Survival Swimming” (잎새뜨기 생존수영) referenced in the article “With a book called 'Leaf-knitting Survival Swimming'” by Shin Seung-hye and published on the safetimes.co.kr website at 2017.02.05 16:24 a copy of which is depicted below:

    PNG
    media_image1.png
    706
    810
    media_image1.png
    Greyscale


Conclusion
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.




/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Many videos are posted on this channel; however, a few of the representative videos that are dated prior to February 2018 include: “Making of the LeafFloat 119 Survival Swim” at https://www.youtube.com/watch?v=-sM9Oyf4XGs  dated December 7, 2017; “Leaf Float Family Love Campaign ㅡ Save Children from Drowning”  https://www.youtube.com/watch?v=93xv5IGh2nY   dated Sep 25, 2017; “Survival swimming: leaf-floating survival swimming report from KTV of the Ministry of Culture, Sports and Tourism ㅡ Survival swimming method useful for swell waves” at https://www.youtube.com/watch?v=vH5r1XmJZ_M dated January 19, 2018; and “Leaf-floating: Sensational Korean Leaf Float Survival Swim Class” at https://www.youtube.com/watch?v=SHXqDg6Ke7A dated December 8, 2017.